Citation Nr: 1527198	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997, and from July 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in September 2014.  However, the Veteran failed to report to the hearing.  In a letter received by VA approximately three weeks after the scheduled hearing date, the Veteran, through his representative, asserted that he was not notified of the hearing.  However, the claims file reflects that VA sent a letter to the Veteran's address in June 2014 which informed him of the date, time, and place of the scheduled September 2014 hearing.  The address listed on the form is the same as the address that the Veteran provided in his January 2014 substantive appeal, and both the paper and electronic files reflect that he has not changed his address since he filed the substantive appeal.  Further, there is no evidence that the June 2014 notice letter was returned to VA as undeliverable.  Thus, the Board finds that VA properly discharged its official duty to notify the Veteran of the hearing.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011) (absent clear evidence to the contrary, the Court will presume that public officers have properly discharged their official duties).  As the record reflects that VA provided the Veteran with notice of the hearing, he has not shown good cause as to why he failed to report to the hearing, and the hearing will not be rescheduled.  38 C.F.R. § 20.704(d).

The Board notes that the Veteran withdrew the issues of entitlement of entitlement to service connection for a heart condition, hypertension, an acquired psychiatric disorder, and arthritis of the right hand in a January 2014 letter, prior to the RO's May 2014 certification of the appeal to the Board.  As such, the Board does not have jurisdiction over those issues.


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed bilateral hearing loss to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by April 2011 and August 2011 letters which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letters were sent prior to the initial adjudication of the Veteran's claim in March 2012.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and lay statements.

VA obtained a medical opinion germane to the Veteran's claimed bilateral hearing loss on appeal in January 2012.  The medical opinion report is adequate because the audiologist based her opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA audiologist fully described any functional effects caused by the Veteran's claimed bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Consequently, no further assistance to the appellant with the development of evidence is required with respect to the hearing loss claim.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed.Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and an injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in his March 2013 notice of disagreement that he was exposed to hazardous noise in service several times.

The Veteran's service treatment records do not include any diagnosis of hearing loss.

After service, in a January 2012 VA examination, the Veteran had the following audiometric test results:

Jan. 2012


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
5
LEFT
5
0
5
-5
10

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 96 percent bilaterally.  The VA examiner noted that the Veteran reported having been exposed to noise in the military from power tools and firearms.

In an October 2012 private audiogram, Dr. Marin Almer found that the Veteran had "peripheral hearing sensitivity consistent with relatively normal hearing acuity in both ears with the exception of a slight loss in the right ear at 6000-8000 Hz."

The audiological testing of record shows that the Veteran has no current hearing loss disability, and, as such, there can be no valid claim for service connection for hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Specifically, because the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition scores using the Maryland CNC Test are not less than 94 percent, the Veteran's claimed bilateral hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.  Therefore, service connection for hearing loss is not warranted.

The Board finds that the question of whether the Veteran has legally cognizable hearing loss which is etiologically related to service is complex in nature because it requires audiometric testing to ascertain whether the auditory thresholds for cognizable hearing loss are met.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to describe his difficulty hearing, the Board accords his assertion regarding the extent and etiology of such disorder no probative value as he is not competent to opine on such complex medical questions.

In light of the evidence of record, including the Veteran's audiometric test results, the Board finds that his claimed bilateral hearing loss is not linked to service.  While service connection is possible for hearing loss which first met VA's definition of disability after service, it is not warranted in this case because the most probative evidence of record shows that the Veteran does not have cognizable hearing loss.  Hensley, supra, at 159.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


